Citation Nr: 1029646	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2004 rating decision in which the RO denied service 
connection for sarcoidosis.  In January 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in April 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2005.

In June 2005, the Veteran requested a hearing before a Decision 
Review Officer at the RO.  A January 2008 letter informed the 
Veteran that his hearing was scheduled on January 31, 2008.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  

In September 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a June 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  The Veteran currently has sarcoidosis, and competent medical 
opinions and pertinent treatment records tend to indicate, 
collectively,  that the Veteran's sarcoidosis was manifested to a 
compensable degree within one year of the Veteran's discharge 
from service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for sarcoidosis are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 
(DC) 5271), and 4.97 (DC 6846) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as sarcoidosis, which develop to a compensable degree 
(10 percent for sarcoidosis) within a prescribed period after 
discharge from service (one year for sarcoidosis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service treatment records from September 1984 to 
September 1992 reflect no complaint, finding, or diagnosis 
pertinent to sarcoidosis.

VA treatment records dated in May and July 1993 reflect 
complaints of dry mouth, sore throat, swollen and tender ankles, 
and blurred vision.  They also reflect findings of ankle 
swelling, questionable tenosynovitis versus fasciitis, 
arthralgia, and dry mouth/xerostomia.  A May 7, 1993 VA treatment 
note indicates that the Veteran reported that his problems had 
been occurring for 3 weeks, and that examination of the ankles 
revealed swelling and bilateral ankle edema, as well as trace-
pretibial edema.  A May 12, 1993, note indicates that the 
Veteran's ankles and pretibial areas were tender, but that there 
was no edema.  A May 25, 1993, treatment note indicates that the 
Veteran's ankles were mildly tender with flexion and extension. 

The earliest diagnosis of sarcoidosis of record was in March 
2003.  

The report of a February 2004 VA examination indicates a 
diagnosis of sarcoidosis, including neurosarcoidosis, pulmonary 
sarcoidosis and ocular sarcoidosis.  The VA examiner stated that 
the Veteran was claiming that his sarcoidosis was secondary to 
in-service ethylene oxide exposure.  The examiner commented that 
the etiology of the Veteran's sarcoidosis was unclear, but that, 
as there was no direct relationship between ethylene oxide and 
sarcoidosis in the literature, the Veteran's sarcoidosis was most 
likely not related to his military service.  

In the March 2010 addendum opinion to the February 2004 VA 
examination report provided by the examining VA physician, the 
physician noted that, after reviewing the record, that complaints 
of dry mouth with tenderness of the mouth and eyes, as well as 
bilateral arthralgias with some swelling, xerostomia, and 
suspected tenosynovitis with tenderness of the pretibial area and 
ankles, were documented in May 1993.  The VA physician stated 
that review of the medical literature indicated that, although 
sarcoid most often presented with pulmonary manifestations, it 
also could cause intermittent dry mouth, dry eyes, and 
arthralgias, particularly of the ankles or knees.  The VA 
physician stated that the tests performed in May 1993 would not 
have revealed sarcoid, as there were no biopsies.  The VA 
physician concluded that, based on this and the information 
contained in the claims file, it was her opinion that the 
Veteran's symptoms reported in 1993 were consistent with a non-
obvious presentation of sarcoid, and, therefore, that it was as 
likely as not that the Veteran's symptoms at that time 
represented sarcoid activity.  

Considering the evidence cited above in light of the governing 
legal authority, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
sarcoidosis is warranted.

The medical evidence clearly shows a current sarcoidosis 
disability, and that the Veteran received medical treatment in 
May 1993 for complaints of dry mouth with tenderness of the mouth 
and eyes, with diagnoses of bilateral arthralgias and swelling of 
the ankles and legs, xerostomia, and suspected tenosynovitis with 
tenderness of the pretibial area and ankles.  The physician's 
opinion contained in the March 2010 VA addendum-that such 
symptoms in May 1993 at least as likely as not represented 
sarcoid activity-is the only competent opinion regarding whether 
a medical relationship exists between the Veteran's current 
sarcoidosis and the symptomatology for which he was treated less 
than a year after his September 1992 discharge from service.  
Thus, the weight of the competent evidence tends to indicate that 
the Veteran's current sarcoidosis first manifested within one 
year of his discharge from service.

However, the Board notes that pursuant to 38 C.F.R. § 3.307(c), 
presumptive service connection may only be established for 
sarcoidosis if the disease developed to a compensable degree 
within one year of discharge from service.  Under VA's Schedule 
for Rating Disabilities, sarcoidosis is rated under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6846.  Under DC 6846, 30 percent is 
the minimum compensable rating and is assigned where there is 
pulmonary involvement with persistent symptoms requiring chronic 
low dose (maintenance) or intermittent corticosteroids.

The Veteran does not contend, and the record does not reflect, 
that pulmonary involvement with persistent symptoms requiring 
chronic low dose or intermittent corticosteroids manifested 
within a year of his discharge from service in September 1992.  
However, the Note that follows DC 6846 indicates that active 
disease or residuals of sarcoidosis may also be rated on the 
basis of extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97.  In other words, the 
Veteran's sarcoidosis may be considered to have developed to a 
compensable degree if the effect of the disease on a specific 
body system involved developed to a compensable degree.

In this regard, the Board notes that under 38 C.F.R. § 4.71a, DC 
5271, a 10 percent rating for moderate limitation of ankle motion 
is the minimum compensable rating.  May 1993 VA treatment notes 
reflecting diagnoses of ankle swelling and questionable 
tenosynovitis versus fasciitis and arthralgia, indicate bilateral 
ankle swelling and edema, trace-pretibial edema, tenderness in 
the ankles and pretibial areas, and mild tenderness of the ankles 
with flexion and extension.  While the May 1993 VA treatment 
records reflect that the Veteran's ankles were tender on range of 
motion testing, they do not include any range of motion findings 
with respect to the ankles or lower extremities.  

The Board points out, however, that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  The Board further notes the intention of 
the rating schedule to recognize actually painful, unstable, or 
malaligned joints due to service-related disability as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.

Considering the provisions of 38 C.F.R. §§ 4.40 4.45, and 4.59, 
the Board finds that the record tends to support of a finding 
that the Veteran's bilateral ankle impairment in May 1993, 
characterized by, inter alia, edema, arthralgia, and tenderness, 
conceivably resulted in disability comparable to moderately 
limited ankle motion. The evidence, thus, tends to indicate that 
the first indicia of the Veteran's sarcoidosis occurred within 
one year of his separation from service in September 1992, and 
that symptoms of that disability were manifested to a compensable 
degree (pursuant to  DC 5271 within that period.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert,  1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's favor, 
the Board finds that the criteria for service connection for 
sarcoidosis are met.




ORDER

Service connection for sarcoidosis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


